 Case: 4:19-cv-02037-RLW Doc. #: 19 Filed: 09/03/19 Page: 1 of 2 PageID #: 312



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


GUY THOMPSON and NANCY                            )
THOMPSON, d/b/a STEAM HEAT                        )
CARPET JANITORIAL CLEANING,                       )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )           No. 4:19-CV-2037 CAS
                                                  )
KDNL LICENSEE, LLC, SINCLAIR                      )
BROADCAST GROUP, INC., SINCLAIR                   )
MEDIA I, INC., and SINCLAIR                       )
COMMUNICATIONS, LLC,                              )
                                                  )
               Defendants.                        )

                              ORDER OF PARTIAL DISMISSAL

       This diversity matter is before the Court on remaining defendant Sinclair Communications,

LLC’s Motion to Partially Dismiss. Defendant asserts that under the applicable ten-year statute of

limitations, Missouri Revised Statutes § 516.110.1, plaintiffs can only seek to recover damages on

their breach of contract action from November 19, 2008 to the present, as suit was filed on

November 19, 2008. In response, plaintiffs state they have no opposition to the Motion to Partially

Dismiss.

       A “motion to dismiss may be granted when a claim is barred under a statute of limitations.”

Varner v. Peterson Farms, 371 F.3d 1011, 1016 (8th Cir. 2004) (citation omitted) (quotation marks

omitted). In the Second Amended Petition, plaintiffs seek to recover damages from December 14,

1997 to the present. The Court agrees that plaintiffs’ claims are time barred to the extent they seek

to recover damages for breach of contract prior to November 19, 2008. As the affirmative defense

of the statute of limitations clearly appears on the face of the complaint, the Court will grant the
 Case: 4:19-cv-02037-RLW Doc. #: 19 Filed: 09/03/19 Page: 2 of 2 PageID #: 313



motion to partially dismiss. See Bradley Timberland Res. v. Bradley Lumber Co., 712 F.3d 401,

406 (8th Cir. 2013).

       Accordingly,

       IT IS HEREBY ORDERED that defendant Sinclair Communications, LLC’s Motion to

Partially Dismiss is GRANTED. [Doc. 12]

       IT IS FURTHER ORDERED that plaintiffs’ claims are DISMISSED to the extent the

Second Amended Petition seeks to recover damages for breach of contract accruing before

November 19, 2008.




                                              CHARLES A. SHAW
                                              UNITED STATES DISTRICT JUDGE


Dated this 3rd day of September, 2019.




                                             2
